IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 45075

STATE OF IDAHO,                                 )   2017 Unpublished Opinion No. 669
                                                )
       Plaintiff-Respondent,                    )   Filed: December 15, 2017
                                                )
v.                                              )   Karel A. Lehrman, Clerk
                                                )
MICHAEL THOMAS BRISTLIN,                        )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. John T. Mitchell, District Judge.

       Judgment of conviction and unified sentence of six years, with a minimum period
       of confinement of two years, for possession of a controlled substance, affirmed;
       order denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Kimberly A. Coster,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Michael Thomas Bristlin pled guilty to possession of methamphetamine. Idaho Code §
37-2732(c)(1). The district court withheld judgment and placed Bristlin on probation for a
period of three years. Subsequently, Bristlin admitted to violating his probation and the district
court revoked the withheld judgment and sentenced Bristlin to a unified term of six years with
two years determinate. Bristlin filed an Idaho Criminal Rule 35 motion, which the district court
denied. Bristlin appeals asserting that the district court abused its discretion by imposing an
excessive sentence and not retaining jurisdiction, and by denying his Rule 35 motion.


                                                1
        Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established.
See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State
v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103
Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing the length of a sentence,
we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,
391 (2007). Applying these standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion.
        Next, we review whether the district court erred in denying Bristlin’s Rule 35 motion. A
motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency, addressed to
the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d 23, 24 (2006);
State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In presenting a Rule 35
motion, the defendant must show that the sentence is excessive in light of new or additional
information subsequently provided to the district court in support of the motion.          State v.
Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). In conducting our review of the grant
or denial of a Rule 35 motion, we consider the entire record and apply the same criteria used for
determining the reasonableness of the original sentence. State v. Forde, 113 Idaho 21, 22, 740
P.2d 63, 64 (Ct. App. 1987); Lopez, 106 Idaho at 449-51, 680 P.2d at 871-73. Upon review of
the record, including any new information submitted with Osborn’s Rule 35 motion, we
conclude no abuse of discretion has been shown.
        Therefore, Bristlin’s judgment of conviction and sentence, and the district court’s order
denying Bristlin’s Rule 35 motion, are affirmed.




                                                     2